859 A.2d 574 (2004)
271 Conn. 916
STATE of Connecticut
v.
Kennard WADEN.
Supreme Court of Connecticut.
Decided September 15, 2004.
Melanie C. Frank, assistant public defender, and Suzanne Zitser, senior assistant public defender, in support of the petition.
Russell C. Zentner, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 84 Conn.App. 147, 852 A.2d 817 (2004), is denied.
NORCOTT and KATZ, Js., did not participate in the consideration or decision of this petition.